Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2020 has been entered. 


Status of Application, Amendments and/or Claims
3.		Applicant’s amendments dated 6/17/2020 are considered and entered into record. Claims 3, 5 and 8 are cancelled.  Claims 1, 4, and 9-12 have been amended. Claims 1-2, 4, 6-7 and 9-35 are pending in the instant application. 
4.		Claims 14-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2019.
5.		Claims 1-2, 4, 6-7 and 9-13, drawn to a composition comprising α-glucosidase or GAA, a protein linker and an antigen binding protein that binds a membrane protein, are under examination in the instant application. 

Rejections withdrawn
6.		Upon consideration of amendment of independent and dependent claims, the prior art rejections under AIA  35 U.S.C. 103, are withdrawn.


New Rejections

Claim Rejections - 35 USC § 112-Written description

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.		Claims 1-2, 4, 6-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
11.		The claims are directed to a composition comprising GAA or a lysosomal enzyme comprising GAA activity, a protein linker, and an antigen binding protein (ABP) binding a membrane protein (CD63, LDL-related protein 1 receptor) undergoing endocytosis (claim 1); wherein: the membrane protein localizes to the lysosomal membrane (claim 2); the ABP is an antibody or as listed in claim 4; and the linker is a cleavable linker (claim 10). The claims also recite that the lysosomal enzyme is covalently linked to ABP (claim 6), wherein the ABP comprises an antibody and the enzyme is covalently linked to the C-terminus of the antibody heavy chain (claim 7). Claim 9 recites that the ABP is a half antibody and the lysosomal enzyme 
12.		The instant specification teaches that lysosomal storage disease (LSD) or Pompe disease is caused by functional lysosomal enzyme α-glucosidase or GAA deficiency (para 0005, 0085). The specification also teaches effective delivery of replacement enzymes to the lysosome, by using a composition comprising a biotherapeutic complex having an enzyme associated with a LSD and an antigen binding protein that binds to an internalization effector or membrane protein associated with lysosome, wherein the effector mediates binding and uptake into the lysosome (para 0013, 0051). The specification further teaches that the enzyme of the complex is GAA or its non-lysosomal isozymes having similar glycogen hydrolysis activity such as sucrose-isomaltase (SI), maltase-glucoamylase (MGAM), glucosidase II (GANAB) or neutral α-glucosidase (C GNAC) (para 0014, 0021, 0120: Example 5). However, the description of four non-lysosomal GAA isozymes having similar activity as GAA, does not provide any description of a representative number of the claimed species and hence is not adequate written description of an entire genus of lysosomal enzymes comprising GAA activity, as required in the claimed composition. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  However, in this case, the specification has not shown a relationship between the structure, function, or properties of the claimed genus of lysosomal enzymes comprising GAA activity. There is not even identification of any particular portion of the structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
nd 1886, CAFC 2004)[MPEP 2163(I)], wherein the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 USC § 112(a), first paragraph.
14.		Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
15.		With the exception of GAA, The skilled artisan cannot envision the entire genus of other lysosomal enzymes comprising GAA activity of the encompassed composition, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the invention.  Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
16.		One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  
17		Therefore, the claims do not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejection - 35 USC § 103
18.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
19.		Claims 1-2, 4, 6-7, 9-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Boado et al (Biotech Bioeng 99: 475-484, 2008), Geel et al (Mol Gen Metab 92: 299-307, 2007) and Piens et al (USPGPB 20130267473, 10/10/2013), in view of Pols et al (Exptl Cell Res 315: 1584-1592, 2009) (IDS), and in further view of Chen et al (Adv Drug Del Rev 65: 1357-1369, 2013) (IDS).
20.		The claims are directed to a composition comprising GAA or a lysosomal enzyme comprising GAA activity, a protein linker, and an antigen binding protein (ABP) binding a membrane protein (CD63, LDL-related protein 1 receptor) undergoing endocytosis (claim 1); wherein: the membrane protein localizes to the lysosomal membrane (claim 2); the ABP is an antibody or as listed in claim 4; and the linker is a cleavable linker (claim 10). The claims also recite that the lysosomal enzyme is covalently linked to ABP (claim 6), wherein the ABP comprises an antibody and the enzyme is covalently linked to the C-terminus of the antibody heavy chain (claim 7). Claim 9 recites that the ABP is a half antibody and the lysosomal enzyme is covalently linked to the IgG Fc- domain. Claims 11 and 12 recite that the membrane protein is CD63. Claim 13 recites that the enzyme comprises the amino acid sequence of SEQ ID NO: 1.
21. 		Boado et al teach molecular Trojan horses or genetically engineered IgG fusion proteins for the delivery of large molecule drugs, protein therapeutics or protein pharmaceuticals as recited in instant claims 1, 4, 6-7). Using co-labelling experiments with a lysosomal associated membrane protein (LAMP-1) antibody, the reference teaches that the antibody-lysosomal enzyme fusion protein targets the lysosome and is directed to the lysosomal compartment of the cell, indicating that the fusion protein comprising the membrane protein is localized to lysosomes (page 481, col 1, Figure 7 A-C) (as recited in instant claim 2). Boado et al conclude that the fusion protein could be replicated for other lysosomal enzyme disorders affecting the brain, thereby suggesting the use of other lysosomal enzymes for “potential new treatments” for these disorders (concluding para).
22.		Boado et al however, do not teach that the lysosomal enzyme is (GAA) comprising the amino acid sequence of SEQ ID NO: 1 as in instant claims 1 and 13.
23.		Geel et al teach a lysosomal enzyme acid-α-glucosidase or GAA, whose deficiency results in glycogen accumulation in lysosomes leading to a rare autosomal disease or Pompe disease (Abstract). Even though the reference does not teach that GAA has the sequence of SEQ ID NO: 1, this would be inherent to GAA. Since a chemical composition (or a peptide) and its properties are inseparable, the sequences would be identical, absent evidence to contrary. Clearly the skilled artisan need not recognize every inherent feature of the invention at the time the invention is made. See also MPEP §2112(II), "An Inherent Feature Need Not Be Recognized at the Time of the Invention". 

24.		Piens et al teach glycoproteins like lysosomal enzymes for increased cellular uptake in a mammalian cell for treating lysosomal storage diseases (para 0007, 0045). The reference uses recombinant human GAA comprising an amino acid sequence of SEQ ID NO: 2 that is 100% identical to instant SEQ ID NO: 1 (refer to Appendix 1 submitted with the Office Action dated 10/9/19) (see claims 29, 34-36; Fig 1B). 
25.		Boado et al, Geel et al or Piens et al do not teach CD63.
26.		Pols et al teach that CD63 or lysosome associated membrane protein 3 (LAMP-3) is a tetraspanin family member that is a membrane protein, is abundantly present in lysosomes, and is functional in intracellular trafficking and transport regulation (Abstract; page 1586, col 1, para 1) (as in instant claims 1, 5, 11-12).
27.		Boado et al Geel et al, Piens et al or Pols et al do not teach a linker as recited in instant claims 9 and 10.
28.		Chen et al teach linkers for linking functional domains in recombinant fusion proteins for “improving biological activity, increasing expression yield, and achieving desirable pharmacokinetic profiles” (Abstract). Chen et al also teach that multi-domain proteins having two or more functional domains are joined by linker peptides (protein linker), which maintains inter-domain interactions and preserves the biological activity (page 2, para 4), wherein longer linkers result in increased binding affinity (page 14, para 2). The reference teaches different forms of linkers, like protein drugs fused to Fc domain of IgG1 that extend their half-lives and provide increased therapeutic effects by enhanced drug targeting to a specific cell type (Introduction, page 1). The reference also teaches cleavable linkers which covalently join functional domains, as recited in instant claims 9-10). 
29.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising lysosomal enzyme like GAA linked by 2 amino acid linker to transferrin receptor membrane protein antibodies as taught by the combined teachings of Boado et al, Geel et al and Piens et al, by using lysosomal membrane protein CD63 as taught by Pols et al and protein or cleavable linkers in view of the teachings of Chen et al. The person of ordinary skill would have been motivated to use CD63, as this protein is not only abundantly present in lysosomes and endosomes, it is functional in intracellular trafficking and transport regulation, and therefore, would be delivering the deficient lysosomal enzymes to the lysosomes more effectively. The person of ordinary skill would have been motivated to use protein linkers, as these are important and desirable for making stable recombinant fusion proteins by extending the half-life and providing enhanced drug targeting to a specific cell type, particularly because direct fusion of functional domains results in “misfolding of the fusion proteins”, and “impaired bioactivity”, and further to use longer protein linkers for increasing binding affinity with the protein (Chen et al). The person of ordinary skill would have expected reasonable success because efficacious drug designing to improve delivery of large molecule therapeutics like enzymes, was being earnestly pursued at the time of filing of the instant invention.
30.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

31..		Claims 1-2, 4, 6-7, 9-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Armstrong et al, USP 10017581, filed 2/20/2014 (filing date of PCT/US2014/017483) – IDS, in view of Pols et al (2009).
32.		Armstrong et al teach compositions for treating lysosomal storage disease like Pompe disease characterized by GAA deficiency, requiring delivery of enzymes to the lysosomes (Abstract; col 1, lines 26-29, 47-49). The reference teaches a composition comprising a chimeric polypeptide comprising GAA and an internalizing moiety for promoting delivery into cells (col 2, lines 9-18), wherein the internalizing moiety comprises an antibody or antigen binding fragments like scFv, Fab, or heavy and light chains comprising complementary determining regions or CDRs (col 4, lines 33-47), and wherein the N-terminus of GAA polypeptide is directly or indirectly linked to the C-terminus of the heavy chain Fc portion of the antibody by means of a linker with an amino acid sequence or a cleavable linker (protein linker or covalently linked) (col 6, lines 13-31; col 38, lines 41-51; col 39, lines 6-40) (instant claims 1, 4,  6, 7, 9, 10). The reference also teaches that the antibody binds to an antigen of a target tissue and mediates delivery to cells (col 29, lines 21-23, 38-39, 56-58). The reference further teaches that the GAA polypeptide comprises a sequence of SEQ ID NO: 23 which is 100% identical to instant SEQ ID NO: 1 (Appendix 2) (col 3, lines 62-64) (instant claim 13). Armstrong et al teach that the internalizing moiety promotes delivery to lysosomes (col 28, last para) (instant claim 2). Armstrong et al also teach compositions and pharmaceutical compositions comprising the chimeric polypeptide (col 55, last 2 paras). 
33.		Armstrong et al do not teach the instantly claimed membrane proteins or CD63.
34.		The teachings of Pols et al are set forth above.

36.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
37.		Applicant argues each of the previous 103 rejections, emphasizing on the missing teachings in the cited references. Asserting that claim 1 is amended to incorporate one or more features of previously presented claims 8 (now cancelled), 11 and 12 (now amended), and adding that since these claims were not included in particular rejections, the rejections are “no longer applicable”. Pointing to specific deficiencies in the three 103 rejections, Applicant argues that Boado, Geel and Piens do not teach or suggest a protein linker between GAA and ABP, Xiao does not disclose, teach or suggest GAA, and protein linker to an ABP, and the secondary references Pols, Chen or Fuentalba does not cure the stated deficiencies. Applicant therefore, requests withdrawal of the rejections and allowance of the claims.


Double Patenting
Non-Statutory-Provisional
39.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
40.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
41.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

42.		Claims 1-2, 4, and 11-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8-9 and 33 of co-pending US application 16/001,717. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising an enzyme domain, a linker and a delivery domain binding to an internalization effector or a membrane protein like CD63, wherein the delivery domain is an antibody or ScFv, and the enzyme domain is alpha-glucosidase or GAA, comprising instantly claimed SEQ ID NO: 1 that is 100% identical to SEQ 
	i) The ‘717 claims are to a polynucleotide, while the instant claims are directed to the protein. However, since the protein is the same in both sets of claims, the polynucleotide encoding the protein will be an obvious variant of the protein. It is added that since the present claims were not subjected to a restriction between protein and nucleic acid groups, the groups are not distinct.
	ii) Claim 4 of ‘717 application recites a sequence for the antibody (or scFv) to CD63 (or that which binds to CD63), while instant claim 4 generically recites an ABP that binds to a membrane protein. The instant claims are therefore, genus claims and would be anticipated by the specific ‘717 claims. 
	iii) Instant claim 1 recites a protein linker, while ‘717 claims recite an optional linker sequence (claim 1). However, the ‘717 PGPB (para 0086) teaches that the enzyme is covalently linked (via a linker) to the delivery domain. Additionally, the presence of an amino acid linker (protein linker) between anti-hCD63 scFv and GAA is taught in the ‘717 PGPB (para 0062). Since a protein linker is contemplated by the ‘717 application, the limitation is obvious.
43.	 	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Applicant’s remarks:
44.		Applicant argues that the incorporation of previously presented claim 8 (now cancelled) into claim 1, no longer renders the non-statutory double patenting rejection as applicable. Applicant therefore, requests withdrawal of the rejection. 
45.		Applicant’s argument is considered, however, is not found to be persuasive. Upon consideration of the amendment and reconsideration of the overlapping subject matter claimed, 


46.		Claims 1-2, 4, 6-7, 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of co-pending US application 17/056,301, in view of Chen et al (2013).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition or multidomain therapeutic protein comprising anti-CD63 antibody and an enzyme GAA. The only differences between the two sets of claims are as follows:
(i) Claims 1-12, 21-25 of ‘301 application recite composition comprising specific sequences of anti-CD63 antibody (or a bi-specific antibody), while instant claims comprise a generic antibody to CD63, hence are genus claims.
(ii) Claims 16-20 of ‘301 application recite a polynucleotide encoding the anti-CD63 antibody, while instant claims do not recite a polynucleotide. However, since the protein is the same in both sets of claims, the polynucleotide encoding the protein will be an obvious variant of the protein. It is added that since the present claims were not subjected to a restriction between protein and nucleic acid groups, the groups are not distinct.
(iii) Claims 13-15 of ‘301 app do not recite a protein linker, while instant claims recite this limitation. However, the different protein domains (antibody and enzyme) of the multidomain therapeutic protein would obviously be linked in some manner as indicated in para 0114 of the ‘301 PGPB specification. Since the linker is contemplated by the ‘717 application, the limitation is obvious. The presence of a protein linker would be further obvious in view of the teachings of Chen et al for reasons presented in paragraphs 28 and 29 of this Office action.



48.		Claims 1-2, 4, 6-7, 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-40 of co-pending US application 16/968,452, in view of Chen et al (2013). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition or multidomain therapeutic protein comprising anti-CD63 antibody and an enzyme GAA, wherein the enzyme comprises a sequence of SEQ ID NO: 1 (para 16 of ‘452 PGPB). The only differences between the two sets of claims are as follows:
(i) ‘452 claims recite “two or more delivery domain”, while instant claims recite a domain comprising antigen binding protein that binds to a membrane protein. However, instant claim 1 recites a composition “comprising” …., indicating that the composition is inclusive or open-ended and does not exclude additional, unrecited elements. "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim [MPEP 2111.03(I)].
(ii) Claims 35-40 of ‘452 application recite a polynucleotide encoding a multidomain therapeutic protein, while instant claims do not recite a polynucleotide. However, since the protein is the same in both sets of claims, the polynucleotide encoding the protein will be an obvious variant of the protein. It is added that since the present claims were not subjected to a restriction between protein and nucleic acid groups, the groups are not distinct. 
(iii) Claims of ‘452 application do not recite a protein linker, while instant claims recite this limitation. However, the different protein domains (antibody and enzyme) of the multidomain therapeutic protein would be obviously linked in some manner as indicated in para 0010 (also 
49.	 	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Request for rejoinder
50.		Applicant’s request for rejoinder, upon identification of allowable subject matter is considered. However, since no claims are yet allowable, non-elected claims stay withdrawn from further consideration pursuant to 37 CFR 1.142(b).
	
Conclusion
51.         	No claims are allowed. 		
52.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
53.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
54.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
11 August 2021